Oo Oe IN DB WN BP WD NO e&

NO NO NO NO NHN NHN DN DN DRO Re eee ea ea ee
Oo AND wn FP WN | DO COG AIT DB vWD BP WW PO HH COCO

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Pagej-oflA

 

FILBD ____ LODGED
RECEIVED COPY

APR 1 6 2019
CLERK U DISTRICT COURT

DISTRIOW OF ARIZONA
BY _M DEPUTY

pd —ereonyy
£2

 
   

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,

VS.

1. David Mirrion Loflin (all counts),
2. Heriberto O. Cruz (all counts), and

3. Benjamin Lloyd Bunker (all counts),

Defendants.

 

 

THE GRAND JURY CHARGES:

CR-19-00411-PHX-DJH (DMF)

VIO:

INDICTMENT

Conspiracy, 18 U.S.C. § 371
(Count 1)

Securities Fraud, 15 U.S.C. 78j(b)
& 17 C.F.R. § 240-10b-5
(Counts 2-17)

Wire Fraud, 18 U.S.C. § 1343
(Counts 18-34)

Transactional Money Laundering,
18 U.S.C. § 1957
(Counts 35-40)

Concealment Money Laundering,
18 U.S.C. § 1956(a)(1)(B)(i)
(Counts 41-52)

Aid and Abet, 18 U.S.C. § 2
(Counts 2-52)

Forfeiture Allegations,
18 U.S.C. § 981 (a)(1)(C)
18 U.S.C. § 982(a)(1

28 U.S.C. § 2461(c)

At all times material to this indictment, within the District of Arizona and elsewhere:

INTRODUCTION

1. Between approximately October of 2014 and May of 2017, Defendants

 

 

 
Oo Oo ND A FSF WO NO

NO NO NY NY BD YY NY DN RO wm eae ea ea
oN KD YH FP WN K|& DO OH aT DB mA BP WH PO KR |]

 

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 2 of 14

DAVID MIRRION LOFLIN, HERIBERTO O. CRUZ, and BENJAMIN LLOYD
BUNKER, with the assistance of unindicted co-conspirator J.K. and others, engaged in a
debt conversion securities fraud scheme to convert the debt of Greenway Design Group,
Inc. (““GDGI’’) into unrestricted stock, promote the stock in various ways, and then sell the
stock for an inflated profit. Through a series of materially false statements and omissions,
Defendants converted nearly 2 billion shares of GDGI stock, for a profit of hundreds of
thousands of dollars.
Individuals and Entities Involved

2. J.K. resided in Scottsdale, Arizona, and was previously a registered securities
broker. J.K. was affiliated with, among other entities:

* Colins Capital, LLC (Colins Capital) registered in Wyoming, with J.K. as
its organizer and registered agent; and
* Par Point Capital, LLC (ParPoint), registered in Wyoming.

3. DAVID MIRRION LOFLIN resided in Baton Rouge, Louisiana, and had
experience with the administrative and technical requirements for debt conversion and
selling over-the-counter (“OTC”) stock.

4. _ HERIBERTO O. CRUZ resided in Chino Hills, California, and provided
marketing services related to microcap stock companies. CRUZ is affiliated with, among
other entities:

* Cruz Capital Advisors, Inc. (““CCAI”), registered in Nevada, with CRUZ as
its sole officer; and
* RioRoca Holdings, LLC (RioRoca), registered in Wyoming with CRUZ as

organizer, and rendered inactive and administratively dissolved on December 9,

2017.

5. BENJAMIN LLOYD BUNKER resided in or near Las Vegas, Nevada. He
is an attorney practicing as The Bunker Law Group, PLLC. During the relevant time, he

provided most of the attorney letters and other legal paperwork necessary for J.K. and

-2-

 
Co em ND Hn BP WD PO

NO NO NO NO NO NHN KD KR DOR rw me ei eh a ea ee
So NYDN wn FP WN YK DGD Oo FC IT DR NH BP WW WH YY OC

 

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 3 of 14

LOFLIN to convert the debt of GDGI into stock.

«6. B.L. resided in Huntington Beach, California. He was the majority
shareholder of GDGI until October 14, 2014, when he sold those shares to RioRoca,
understanding that RioRoca was acting as a nominee for J.K. After the sale, B.L. agreed
to act as GDGI’s CEO and did so until October of 2015.

7. T.G. resided in Phoenix, Arizona and is a long-time friend of J.K. In October
of 2015, at the request of J.K., he agreed to act as CEO of GDGI, under the direction of
LK. |

8. GDGI was incorporated in Delaware and had stock that was publicly traded
in the over-the-counter (OTC) market. GDGI was at all relevant times controlled by J.K.
GDGI’s corporate filing history on the OTC market, via OTC Market Group, Inc.
(OTCMGI), is as follows: .

a. December 31, 2013 annual filing, submitted October 9, 2014: B.L.
was listed as President, CEO, Director and beneficial owner of GDGI, with a salary
of $10,000 per month; and BUNKER was listed as counsel for GDGI.

b. December 31, 2014 annual filing, submitted April 6, 2015: B.L. was
listed as President, CEO, director and beneficial owner, with a salary of $3,000 per
month; Rio Roca was listed as a beneficial owner, owning the largest percentage of
stock; and BUNKER was listed as counsel for GDGI.

C. December 31, 2015 annual filing, submitted April 30, 2016: T.G. was
listed as President, CEO, director and beneficial owner, with no specified monthly
salary; and BUNKER was listed as counsel for GDGI.

d. December 31, 2016 annual filing, submitted March 15, 2017: T.G.
was listed at President, CEO, director and beneficial owner, with no specified

monthly salary; and BUNKER was listed as counsel for GDGI.

 
So es I DH nA BP WO NH

DO NO NR NO NY PO NO NY NO mR em ea ea ee
So 7 Nn A FP W NY | OD CO FH AI HDR WN FBP WH NP KF OC

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 4 of 14

COUNT 1
Conspiracy
(18 U.S.C. § 371)

The factual allegations in paragraphs 1 through 8 are incorporated by reference.

9. Beginning at least as early as on or about October of 2014, and continuing to
at least on or about May of 2017, Defendants DAVID MIRRION LOFLIN, HERIBERTO
O. CRUZ, and BENJAMIN LLOYD BUNKER, individually and doing business under the
entities described above, along with unindicted co-conspirator J.K. and other individuals
and entities known and unknown to the Grand Jury, knowingly and willfully agreed and
conspired with each other and with others to commit the following offenses against the
United States: securities fraud, in violation of 15 U'S.C. § 78j(b); wire fraud, in violation
of 18 U.S.C. § 1343; transactional money laundering, in violation of 18 U.S.C. § 1957; and
concealment money laundering, in violation of 18 U.S.C. § 1956 (a)(1)(B)(i).

Manner and Means of the Conspiracy and Scheme to Defraud

10. During the relevant time period, Defendants looked for host companies that
were registered to sell microcap stock OTC, were current on all required regulatory filings,
and had debt on their books. Microcap stocks are sometimes referred to as “penny stocks”
and are low-priced stocks issued by small companies and typically traded on the OTC
marketplace rather than a national stock exchange. In this instance, the company selected
was GDGI, and the controlling interest in GDGI was owned by B.L.

a. At the time of Defendants’ selection of GDGI in 2014, GDGI had
worthless stock, no assets, a negative bank balance, and all business activity had
ceased. GDGI was at one point a company that engaged in real business, to wit:
marketing a heating-cooling technology, and GDGI received outside investments in
that technology, including from D.S. in 2009.

b. On October 14, 2014, J.K. purchased the controlling interest of GDGI
from B.L., and he did so through RioRoca (CRUZ) to conceal his ownership and
control of GDGI. B.L. remained the nominal CEO of GDGI, with J.K. exercising

-4-

 

 
Case 2:19-cr-00411-DJH Document3 Filed 04/16/19 Page 5 of 14

1 control over any important decisions affecting GDGI.

2 Cc. On January 6, 2016, J.K. arranged for T.G. to assume the role of CEO,

3 again with J.K. exercising control over any important decision affecting GDGI.

4 Specifically, J.K. arranged for CRUZ and T.G. to execute a stock purchase

5 agreement to transfer the controlling shares of stock from RioRoca to T.G.

6 11. Defendants used GDGI to create debt purportedly owed to J.K., LOFLIN, or

7 | others, in the form of a promissory note with a debt conversion provision. This conversion

8 | provision allowed the debt to be converted into shares of stock.

9 12.. Defendants, specifically through BUNKER, made materially false
10 | statements to attorneys, stock transfer agents, regulatory agencies, and other individuals
11 | and entities to convert the debt into shares of stock with “unrestricted” status that could be
12] sold OTC without being registered with the SEC.

13 13. Defendants, specifically through CRUZ, affirmatively marketed the stock to
14 | bolster its sales price.
15 14. Defendants, specifically through J.K. and LOFLIN, ultimately sold the
16 unrestricted shares of unregistered stock for a profit, dividing the proceeds in various ways.
17 Overt Acts of the Conspiracy and Scheme to Defraud
18 15. Among many other acts, unindicted co-conspirator J.K. specifically engaged
19} in the following overt acts:
20 a. J.K. contacted GDGI’s controlling owner, B.L., and arranged for the
21 | purchase of GDGI. J.K. concealed the purchase through CRUZ and RioRoca, on or near
22 | October 14, 2014.
23 b. Shortly thereafter, sometime in late 2014, J.K. directed B.L. to
24 substitute a false promissory note for an existing, legitimate promissory note that was
25 | issued by GDGI for a debt owed to D.S., dated April 1, 2009. The substitute false |
26 | promissory note added a debt conversion feature and was backdated to November 16, 2011.
27 Cc. In late 2015, after a falling out with B.L., J.K. arranged for T.G., to
28

-5-

 

 

 

 
CoC Oe ND OW BR W HNO eR

NO wo NO VN WN HN KN DN DR mmm ee ee
Oo sa DN A BP WHO NY |& OD CO CO HT DB A BP WO NH K& CO

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 6 of 14

assume the role of nominal CEO of GDGI.
16. Among many other acts, LOFLIN specifically engaged in the following acts:

a. On or about February 18, 2015, LOFLIN prepared a “Debt Purchase
and Assignment Agreement” that was executed by LOFLIN (as purchaser), D.S. (the
original creditor), and B.L. (as CEO of GDGD) so that LOFLIN could fraudulently convert
the debt into stock to sell at a profit.

b. On or about February 18, 2015, LOFLIN and J.K. each prepared and
signed a “Seller’s Declaration under Rule 144” containing materially false statements,
including: ‘The undersigned is not an affiliate of the Company and has not been such an
affiliate for at least the three-month period immediately preceding the date hereof.”

C. On or about December 1, 2016, LOFLIN prepared a Debt Purchase
and Assignment Agreement, which was executed by J.K. (as the purchaser), LOFLIN (as
the original creditor), and T.G. (as the nominal CEO of GDGI), so J.K. could fraudulently
convert the debt into stock.

17. Among many others acts, CRUZ specifically engaged in the following acts:

a. On or about October 14, 2014, CRUZ entered into a purchase
agreement with B.L. to purchase GDGI, through RioRoca, as a nominee for J.K.

C. In May of 2015, CRUZ and others promoted GDGI stock in the
publications “0007 Stock Chat,” “Stock Hideout,” “Stock Roach,” and “Stock Situation

Room,” and between May 14, 2015, and June 29, 2015, J.K. and LOFLIN each sold 68

million shares of GDGI stock.

d. In September of 2015, CRUZ and others promoted GDGI stock in the
publication “MicroCapProfiler,” and that same month,: J.K. and LOFLIN each
subsequently sold 68 million shares of GDGI stock.

e. In October of 2015, CRUZ and others promoted GDGI stock in five
different publications similar to those above, and in November and December of 201 5, J.K.

and LOFLIN sold 85.2 million and 20 million shares of GDGI stock, respectively.

-6-

 

 
So eo ND mW FR WO PO

NO NO NSN NO NY NY DD DD RD mi ee ei ea es
oO NN HW BPW YO KF OD CO OH HN DR NH BR WH NO KF OC

 

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 7 of 14

18. Among many others acts, BUNKER specifically engaged in the following
acts:

a. On or about October 13, 2014, BUNKER signed an attorney letter as
part of GDGI’s annual reporting obligation to OTCMGI,; and the letter contained materially
false statements, including: “In rendering this letter Counsel has personally met with
management and with all of the Directors of the Company, has reviewed the Statement
published by the company and personally discussed the Statement with management and
all of the Directors of the Company.”

b. On or about March 15, 2017, BUNKER signed an attorney letter as

| part of GDGI’s annual reporting obligation to OTCMGI; and the letter contained materially

false statements, including: “In rendering this letter Counsel has personally met with
management and with all of the Directors of the Company, has reviewed the Statement
published by the company and personally discussed the Statement with management and
all of the Directors of the Company.”

C. On or about March 9, 2015, BUNKER signed an attorney opinion
letter to support a “Rule 144 exception” to SEC requirements for stock converted by J.K.
and LOFLIN; and that letter contained material misstatements and omissions concerning
the true nature of the stock conversion.

d. On or about March 9, 2015, BUNKER signed an attorney opinion
letter to support a “Rule 144 exception” to SEC requirements for stock converted by J.K.
and LOFLIN; and that letter contained material misstatements and omissions concerning
the true nature of the stock conversion.

19. The co-conspirators additionally engaged in the overt acts detailed in counts

2 through 52, and those acts are incorporated herein by reference.

This conduct was in violation of 18 U.S.C. § 371.

 
oO Om ND DWH FBP W NPN

NO NO NY NHN NO NY KH DR ROR RR a ia ia ea a i
oOo NA Dn MH FF W NY KY DO CO ND DR NH BP W NO KF OO

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 8 of 14

Counts 2 — 17

Securities Fraud
(15 U.S.C. § 78j(b) & 17 C.F.R. § 240-10b-5)

The factual allegations in paragraphs 1 through 19 are incorporated by reference as
though set forth fully herein.

20. Between on or about October of 2014 and May of 2017, Defendants DAVID
MIRRION LOFLIN, HERIBERTO O. CRUZ, and BENJAMIN LLOYD BUNKER,
individually and doing business under the entities described above, along with unindicted
co-conspirator J.K. and other individuals and entities known and unknown to the Grand
Jury, engaged in the following: acting in connection with the purchase or sale of a security,

and acting knowingly, willfully and with the intent to defraud, employed a device, scheme

or artifice to defraud, made untrue statements about or omitted a statement of material fact,

and engaged in a practice that operated as a fraud, and in doing so made use of or caused
the use of any means or instrumentality of interstate commerce, use of the mails, or use of
a national securities exchange.

21. With each instance being a separate count of the indictment, Defendants
misstated the nature of the relationships that J.K., LOFLIN, CRUZ, and BUNKER had

with GDGI to obtain, among other things, unrestricted shares of stock for public sale that

were not registered with the SEC, as follows:

           

 

 

 

 

Colins Capital | 10/20/14 10/28/14 11/6/14 8568 (30M)

Colins Capital | 10/20/14 10/28/14 11/6/14 8568 (10M)

3 Colins Capital | 2/18/15 3/9/15 3/12/15 8581 (35M)
Colins Capital | 2/18/15 3/9/15 3/12/15 8581(33M)

4 David Loflin | 2/18/15 3/9/15 3/12/15 8580 (35M)
| 2/18/15 3/9/15 3/12/15 8580 (33M)

5 Colins Capital | 8/5/15 8/6/15 8/7/15 8589 (68M)
6 David Loflin | 8/5/15 8/6/15 8/7/15 8588 (68M)

 

 

 

 

 

 

 

 

 

 
Co Oe ND DN NH BP WD YN =

bho ho NO bo to bo Rho bo bo — eae’ — — — — me — — —
Co ~ nN ws > 1S) NO — So \O Co ~ aN Ns B Go bo —_ fo)

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 9 of 14

 

 

 

 

 

 

 

 

 

 

 

7 Colins Capita 9/30/15 9/30/15 10/6/16 8591 (74M)
Colins Capital | 9/30/15 — 9/30/15 8591 (16M)
8 David Loflin | 9/30/15 10/2/15 10/6/15 8592 (20M)
9 Colins Capital | 12/10/15 2/24/16 1/7/16 8598 (90M)
10 David Loflin | 6/3/16 6/4/16 6/21/16 8600 (82.3M)
1] Colins Capital | 7/12/16 7/13/16 8/4/16 8604 (110M)
12 David Loflin | 8/10/16 9/30/16 8/12/16 8606 (120M)
13 David Loflin 10/26/16 11/2/16 10/31/16 8613 (160M)
14 Colins Capital | 11/1/16 11/1/16 11/2/16 8614 (160M)
15 David Loflin 11/16/16 11/22/16 11/18/16 8616 (200M)
16 Colins Capital | 12/1/16 12/1/16 12/2/16 8618 (200M)
17 David Loflin | 5/8/17 5/12/17 5/11/17 8626 (205M)

 

 

 

 

 

 

 

 

This conduct was in violation of 15 U.S.C. § 78j(b) & 17 C.F.R. § 240-10b-5, and
18 U.S.C § 2.

Counts 18-34
Wire Fraud
(18 U.S.C. § 1343)

The factual allegations in paragraphs | through 21 are incorporated by reference.
22. Between on or about November of 2014 and May of 2017, Defendants
DAVID MIRRION LOFLIN, HERIBERTO O. CRUZ, and BENJAMIN LLOYD

- BUNKER, individually and doing business under the entities described above, and along

with unindicted co-conspirator J.K. and other individuals and entities known and unknown
to the Grand Jury, knowingly and willfully devised and intended to devise a scheme or

artifice to defraud and to obtain money and property from others by means of material false

and fraudulent pretenses and representations and by the concealment and omission of

9.

 

 
   

         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 10 of 14
1! material facts.
2 23. On or about the dates below, for the purpose of executing and attempting to
3 execute the scheme, Defendants knowingly transmitted and caused to be transmitted, by
4/ means of wire and radio communications in interstate commerce, certain writings, pictures,
5 | signals and sounds, to and from the District of Arizona and elsewhere, with each instance
6 | set forth below being a separate count of the indictment:
7
8568 & 4 — :| 12/9/14 —
? 8578 80M $56,524
10 19 8577 1/30/15 — 2/27/15: | 2/4/15 — 2/17/15: REED OOS
50M $19,984
11} 1350 8581 5/14/15 — 6/29/15: | 5/19/15. — 7/2/15:|  *****6736
12 68M $29,829
21 8580 5/14/15 — 6/29/15: | 5/19/15 — 7/2/15: FREED OOG
13 68M $29,755
14 22 8589 9/7/15 — 9/18/15: | 9/22/15 — 9/23/15: *EEEKG736
68M $12,487
ID) 7°93 8588 9/17/15 — 9/18/15: | 9/22/25 — 9/23/15:|  *****2004
16 68M $12,456
24 8591 11/17/15 — 1/15/16: | 11/20/15 — 1/21/16: * EEK GH 736
17 90M $8,058
18 25 8592 11/2/15: 11/5/15: EK EKDOOG
20M $3,633
19) 16 8598 3/26/16 — 7/7/16: | 3/31/16 — 7/12/16: #6736
20 90M $8,229
27 8600 7/13/16 — 8/9/16: | 7/18/16 — 8/11/16: *REKEDOOG
21 110M $9,858
2 28 8604 10/17/16 — 11/1/16: | 10/20/16 — 11/4/16: KEK GH 736
oo 110M $9,938
23} | 29 8606 10/17/16-10/25/16: | 10/20/16 — 10/28/16: #EEEIOO4
24 120M $10/806
30 8614 11/28/16-11/29/16: | 12/1/16 — 12/2/16: FEREEQROR
25 160M $14,637 _
26 31 8613 11/11/16—1/14/16: 11/16-16 — 11/17/16: *EREKIDOOG
160M. $14,559
27} | 32 8616 12/6/16 — 11/1/17: | 12/9/16 — 1/17/17: # REED OG
28 200M $17,954
-10-

 

 

 
Co Oe NT DR nH BP WD NNO —&

NO No No NO No bo NO NO NO — _ — — —_ _ me — err —
Oo TDD Wn FP W WD re Oo OD ON DN FF WY YK CS

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 11 of 14

 

 

 

 

 

 

 

33 8618 12/12/16 — 11/1/17: | 12/15/16 — 1/17/17: FEEEEOROR
153.2M $13,229

34 8621 3/29/16 — 5/2/17: | 4/3/17 -—  S/S/17: RH REEDOO4
230M $39,516

 

 

This conduct was in violation of 18 U.S.C. §§ 1343 and 2.

Counts 35-40
Transactional Money Laundering
(18 U.S.C. § 1957)

The factual allegations in paragraphs | through 23 are incorporated by reference.

24. On or about the dates listed below, with each instance being a separate count
of the indictment, Defendants DAVID MIRRION LOFLIN, HERIBERTO O. CRUZ, and
BENJAMIN LLOYD BUNKER, individually and doing business under the entities
described above, along with unindicted co-conspirator J.K. and other individuals and
entities known and unknown to the Grand Jury, knowingly engaged and attempted to
engage in the following monetary transactions in the United States in criminally-derived
property with a value exceeding $10,000, derived from specified unlawful activity, namely,

the violation of 18 U.S.C. § 1343 (wire fraud) as alleged in counts 18 through 34, as

follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

9/24/14 HET TEI
36 12/30/14 HFEGT36 REFER] $77,868
37 3/26/15 1G 736 RRA] $117,087
38 5/14/15 16736 TRERAN | $81,361
39 6/12/15 16736 ERAN | $22,821
40 3/15/16 G73 6 ERA] $16,352

 

This conduct was in violation of 18 U.S.C. §§ 1957 and 2.

-ll-

 

 

 

 
 

 

 

 

 

 

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 12 of 14
1 Counts 41-52
Concealment Money Laundering
2 (18 U.S.C. § 1956(a)(1)(B)()
3 The factual allegations in paragraphs 1 through 24 are incorporated by reference.
4 25. On or about the dates listed below, with each instance being a separate count
5| of the indictment, Defendants DAVID MIRRION LOFLIN, HERIBERTO O. CRUZ, and
6| BENJAMIN LLOYD BUNKER, individually and doing business under the entities
7| described above, along with unindicted co-conspirator J.K. and other individuals and
8 | entities known and unknown to the Grand Jury, conducted and intended to conduct a
9| financial transaction involving property that represented the proceeds of criminal activity
10 | (that is, wire fraud), knowing that the property in fact represented proceeds of criminal
11 | activity and knowing that the transaction was designed in whole or in part to conceal and
12 | disguise the nature, source, ownership, and control of the proceeds of the fraud.
13 26. More specifically, Defendants orchestrated the purported purchase of GDGI
14| from B.L., using the entity RioRoca, with the funds for the purchase provided by J.K. J.K.
15 | wired funds to CRUZ via CCAI, and CRUZ provided the funds to B.L. to use as payment,
16; in the following instances:
17
18
19 4] 12/2/14; $3,048 7 12/2/14; $2,812
20 42 1/22/15; $2,645 1/22/15; $2,475
21
9 43 2/4/15; $2,896 | 2/4/15; $2,812
23 44 3/3/15; $2,864 3/3/15; $2,812
24) 145 | 3/20/15; $6,000 3/20/15; $5,701
25
26 46 5/20/15; $3,000 5/20/15; $2,812
27 47 8/4/15; $3,400 8/4/15; $2,812
28

 

 

 

 

 

 

 

 
Oo eo IN DO BP W HO

NO NO NO LP NO KN KN KN Dw mR ee
oo sa HN OH BPW NYO KF OD OO GH HN DR WN B&B WW HBO YH |

 

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 13 of 14

 

48 10/2/15; $3,000 10/2/15; $2,812

 

 

 

 

 

27. Subsequently, J.K. arranged for T.G. to serve as CEO of GDGI. After that

point, additional payments to B.L. for purchase funds were transferred from J.K.’s bank

account, via PayPal, to T.G.; and T.G. sent the funds to B.L., as follows:

 

 

 

 

50 2/25/16; $1,500 . 2/25/16; $1,500
51 3/17/16; $2,250 3/17/16; $2,250
52 4/1/16; $2,250 | 4/1/16; $2,250

 

 

 

 

 

This conduct was in violation of 18 U.S.C. §§ 1956(a)(1)(B)(@) and 2.
FORFEITURE ALLEGATIONS

The factual allegations in Paragraphs 1 through 27 are incorporated by reference.

28. Pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(1) and 28 U.S.C.
§ 2461(c), upon conviction of one or more of the offenses alleged in counts 1 through 52
above, Defendants shall forfeit to the United States all right, title, and interest in any and
all property, real or personal, involved in such offenses, or in any property traceable to such
property involved in such offenses, including the following: (a) all money or other property
that was the subject of each transaction or transfer in violation of a statute listed in 18
U.S.C. § 982, (b) all other property constituting proceeds obtained as a result of those
violations, and (c) all property used in any manner or part to commit or to facilitate the
commission of those violations, including but not limited to the sum of money representing
the amount of money involved in the offenses. This includes the following property:

a. A sum of money equal to at least $311,451 in U.S. currency,

representing the amount of money involved in the offenses. Defendants shall be jointly

and severally liable for this amount.

-13-

 
oOo Se ND WO FBP WD NO eR

NO NO wo NY NY NO NHN HN NY FHF =e Re eRe ee ee
oN DN OO SP WY KF DT CO CH aI HD Ww BR WH NP HY OC

 

 

Case 2:19-cr-00411-DJH Document 3 Filed 04/16/19 Page 14 of 14

29. If any of the above-described forfeitable property, as a result of any act or
omission by any Defendant, cannot be located upon the exercise of due diligence, has been
transferred, sold to, or deposited with a third party, has been placed beyond the jurisdiction
of the court, had been substantially diminished in value, or has been commingled with other
property and cannot be divided without difficulty, it is the intent of the United States to
seek forfeiture of any other property of that Defendant up to the value of the above-
described forfeitable property, pursuant to 21 U.S.C. § 853(p), as incorporated by 18
U.S.C. § 982(b) and 28 U.S.C. § 2461.

A TRUE BILL

s/
FOREPERSON OF THE GRAND JURY
Date: April 16, 2019

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

s/

MONICA B. KLAPPER
GARY M. RESTAINO
Assistant U.S. Attorneys

-14-

 
